Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 1, 2019

                                      No. 04-19-00275-CV

              IN THE INTEREST OF E.J.C, JR., S.R.C., E.D.C., CHILDREN,
                                    Appellant

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00862
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due to be filed on July 8, 2019. By order
dated July 11, 2019, this court granted appellant’s first motion requesting an extension of time to
file the brief, extending the deadline to file the brief to July 25, 2019. Our order stated, “Given
the time constraints governing the disposition of this appeal, FURTHER REQUESTS FOR
EXTENSIONS OF TIME ARE DISFAVORED.”

         On July 25, 2019, appellant filed a second motion requesting a ten-day extension of time
to file the brief. The motion is GRANTED. Appellant’s brief must be filed no later than August
5, 2019. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED ABSENT
EXTENUATING CIRCUMSTANCES.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court